EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 19 January 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Wolcott on 29 January 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, in paragraph [0020], first line therein; page 6, in paragraph [0034], first line therein; page 7, in paragraph [0041], first line therein: “The figures” has been rewritten as --Figures--, respectively at these instances.
Page 4, in paragraph [0022], first line therein; page 5, in paragraph [0030], first line therein; page 5, in paragraph [0032], first line therein: “The” has been deleted as being unnecessary, respectively at these instances.
Page 4, in paragraph [0026], 7th line therein, --as-- has been inserted after “known”.
Page 6, in paragraph [0033], first line therein, “The figure” has been rewritten as --Figure--.
[0034], first line therein, --respectively-- has been inserted after “present”.
In the Claims:
In claims 1, lines 5 & 6; in claim 12, line 7 in each claim; in claim 21, lines 5 & 6: “a size of the strip line” has been rewritten as --a size of an area of the strip line--, respectively at these instances.
In claim 21, line 9, “the guide” has been rewritten as --a guide--.
Claims 1, 3-5, 8-11; 12, 14, 16, 19, 20; 21 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A phase shift apparatus including a strip line surrounded by a movable dielectric part, where a guide moves the dielectric part to change the phase shift of the apparatus--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee